Name: Commission Regulation (EU) 2018/222 of 15 February 2018 amending Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council as regards the European Union reference laboratory for monitoring the viral and bacteriological contamination of bivalve molluscs (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: agricultural policy;  research and intellectual property;  health;  deterioration of the environment;  foodstuff;  fisheries
 Date Published: nan

 16.2.2018 EN Official Journal of the European Union L 43/8 COMMISSION REGULATION (EU) 2018/222 of 15 February 2018 amending Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council as regards the European Union reference laboratory for monitoring the viral and bacteriological contamination of bivalve molluscs (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (1), and in particular Article 32(5) and (6) thereof, Whereas: (1) Regulation (EC) No 882/2004 lays down the general tasks and requirements for European Union reference laboratories (EU reference laboratories) for food and feed and for animal health. The designated EU reference laboratories are listed in Annex VII to that Regulation, including that responsible for monitoring the viral and bacteriological contamination of bivalve molluscs. (2) The designation of the EU reference laboratory for monitoring the viral and bacteriological contamination of bivalve molluscs, located in the United Kingdom, will be discontinued on 31 December 2018 as a consequence of the United Kingdom notification in accordance with Article 50 of the Treaty on European Union. (3) Since Salmonella, Escherichia coli and viruses represent the main food-borne risks in bivalve molluscs, the EU reference laboratories for the analysis and testing of zoonoses (salmonella), the EU reference laboratory for Escherichia coli, including Verotoxigenic E. coli (VTEC) and the EU reference laboratory for foodborne viruses should conduct the analytical tests for salmonella, E. coli and viruses respectively which were conducted so far by the EU reference laboratory for monitoring the viral and bacteriological contamination of bivalve molluscs. The EU reference laboratory for the monitoring of marine biotoxins should take over the activities related to the classification and monitoring of production areas for bivalve molluscs. An EU reference laboratory for monitoring the viral and bacteriological contamination of bivalve molluscs is thus no longer needed and should therefore be removed from the list in Annex VII to Regulation (EC) No 882/2004. (4) Regulation (EC) No 882/2004 should therefore be amended accordingly. (5) In order to avoid any disruption of the activities currently carried out by the EU reference laboratory for monitoring the viral and bacteriological contamination of bivalve molluscs, it is appropriate that the measures provided for in this Regulation apply as from 1 January 2019. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 In Part I of Annex VII to Regulation (EC) No 882/2004, point 4 is deleted. Article 2 The EU reference laboratories for the analysis and testing of zoonoses (salmonella), the EU reference laboratory for Escherichia coli, including Verotoxigenic E. coli (VTEC) and the EU reference laboratory for foodborne viruses, shall take over the activities carried out so far by the EU reference laboratory for monitoring the viral and bacteriological contamination of bivalve molluscs as regards the analytical tests for salmonella, E. coli and viruses respectively. The EU reference laboratory for the monitoring of marine biotoxins shall take over the activities related to the classification and monitoring of production areas for bivalve molluscs. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 February 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 165, 30.4.2004, p. 1.